SALCINES, Judge.
Anthony D. Williams appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm.
Williams claims that his forty-year sentence is illegal because it exceeds the statutory maximum sentence for a first-degree felony. Williams was charged with attempted first-degree murder, a first-degree felony. See §§ 782.04(l)(a), 777.04(4)(a), Fla. Stat. (1989). The information specifically states that Williams attempted to kill the victim “with a firearm,” and the jury found Williams guilty as charged of attempted first-degree murder with a firearm. Therefore, the offense was reclassified from a first-degree felony to a life felony pursuant to section 775.087(l)(a), Florida Statutes (Supp.1990), for the use of a firearm, and the forty-year *1083prison sentence is legal since it is within the statutory maximum sentence provided for life felonies. See § 775.082(3)(a), Fla. Stat. (1989).
Williams’ confusion is understandable, however, in light of a scrivener’s error contained within the judgment that incorrectly reflects that Williams was convicted of a first-degree felony. In order to avoid future confusion, the trial court may find it advisable to correct that scrivener’s error.
Affirmed.
DAVIS and COVINGTON, JJ., Concur.